In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County (Corso, J.), dated July 2, 1984, which denied their motion to reargue a previous motion by defendant the Town of Islip.
Appeal dismissed, with costs.
*645Plaintiffs’ motion was actually one for reargument and not renewal as contended. The additional facts presented by plaintiffs were known to them at the time of the prior motion and no reasonable excuse has been given for the failure to previously present such to Special Term.
Since the denial of a motion for reargument is not appeal-able, the appeal must be dismissed (see, Galaxy Export v Bedford Textile Prods., 89 AD2d 576). Thompson, J. P., O’Con-nor, Rubin and Kunzeman, JJ., concur.